Citation Nr: 1639614	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-40 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder other than cor pulmonale, to include as due to asbestos and/or herbicide exposure and/or as secondary to a service-connected disability.

2.  Entitlement to service connection for hypertension, to include as due to asbestos and/or herbicide exposure and/or as secondary to a service-connected disability.

3.  Entitlement to service connection for peripheral edema (claimed as water retention), to include as due to asbestos and/or herbicide exposure and/or as secondary to a service-connected disability.

4.  Entitlement to service connection for a skin disorder, to include as due to asbestos and/or herbicide exposure and/or as secondary to a service-connected disability.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In October 2012, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of that hearing is associated with the claims folder.

In an October 2013 decision, the Board denied an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the time period from September 22, 2008, to February 16, 2009; granted an initial 70 percent rating, but no higher, for PTSD, effective February 16, 2009; denied an initial rating in excess of 10 percent for residuals of right (major) wrist fracture; and denied an initial compensable rating for service-connected bilateral hearing loss.  At that time, the Board remanded the issues of entitlement to service connection for chronic obstructive pulmonary disease (COPD), peripheral edema, a heart disorder, hypertension, and a skin disorder, as well as the issue of entitlement to total disability rating based upon individual unemployability due to service-connected disabilities (TDIU)  prior to July 21, 2010.

In March 2015, the RO issued a rating decision granting service connection for COPD, including cor pulmonale.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  While the RO construed the grant of service connection for cor pulmonale to have satisfied the Veteran's appeal with regard to his claim for service connection for a heart disorder, the Board notes that the record reflects an additional cardiac diagnosis of atrial fibrillation.  Therefore, such issue remains in appellate status and has been included on the title page of this decision. 

Furthermore, with regard to the Veteran's claim for a TDIU prior to July 21, 2010, the Board notes that such has been rendered moot as a result of adjudicatory actions taken by the AOJ while the case was on remand.  Specifically, as indicated by the Board in the October 2013 decision, the Veteran's claim for a TDIU was based, in part, on his service-connected posttraumatic stress disorder (PTSD) and bilateral hearing loss.  See VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received on May 20, 2010.  As such, the Board assumed jurisdiction over the issue of TDIU are part and parcel of the Veteran's then-pending claim for the higher initial ratings for PTSD and hearing loss.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Furthermore, while the Board acknowledged that, at the time of October 2013 decision, a TDIU had been assigned as of July 21, 2010, such claim remained viable as it had not been awarded as of the date of claim (i.e., May 20, 2010), or, the Board notes, as of the date service connection had been established for his PTSD and hearing loss (i.e., September 22, 2008).  

However, while on remand, the AOJ awarded a TDIU as of February 16, 2009, in a November 2013 rating decision and, subsequently, in a March 2015 rating decision, the AOJ essentially found the TDIU claim to be moot in light of the award of a 100 percent rating for asbestosis and COPD with a history of cor pulmonale as of August 20, 2007, and, as a result of additional disability or disabilities rated at 60 percent or more, to specifically include the Veteran's PTSD, the award of special monthly compensation (SMC) at the housebound rate as of September 22, 2008, the date service connection was awarded for PTSD and hearing loss.  Consequently, as the Veteran has been awarded the maximum benefit of SMC at the housebound rate as of September 22, 2008, the date service connection was awarded for his PTSD and hearing loss, his claim for an earlier effective date for a TDIU is rendered moot and, therefore, is no longer before the Board.  See Buie v. Shinseki, 24 Vet. App. 242 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  

The Board notes that the Veteran was most recently represented by attorney David Huffman in this appeal.  See June 2012 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  In April 2015, the RO informed the Veteran that Mr. Huffman is no longer accredited to represent claimants in claims before VA and that he could seek other representation or proceed without representation.  The letter also advised the Veteran that, unless he informed VA otherwise, the RO would continue to process his claim.  To date, the Veteran has not designated another individual or Veterans Service Organization as his representative.  Therefore, the Board recognizes the Veteran as proceeding pro se in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
 

FINDINGS OF FACT

1.  Paroxysmal atrial fibrillation is proximately due to or the result of the Veteran's service-connected COPD.

2.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include asbestos and/or herbicide exposure; did not manifest within one year of service discharge; and is not caused or aggravated by a service-connected disability.

3.  Peripheral edema (claimed as water retention) is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include asbestos and/or exposure; and is not caused or aggravated by a service-connected disability.

4.  A skin disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include asbestos and/or exposure; and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for paroxysmal atrial fibrillation, as secondary to service-connected COPD, are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for peripheral edema have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

As the Board's decision to grant the Veteran's claim of entitlement to service connection for paroxysmal atrial fibrillation, which was appealed as a heart disorder other cor pulmonale, and the grant herein constitutes a complete grant of the benefits sought on for that issue, no further action is required to comply with the VCAA and the implementing regulations.

With regard to the remaining issues on appeal, September 2007 and May 2014 letters advised the Veteran of the evidence and information necessary to substantiate his service connection claims on direct and secondary bases, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Although one of the notices was provided after the initial decision on the claims, the claims were properly readjudicated after the notice most recently in a June 2016 supplemental statement of the case, which cured any timing-of-notice defect.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations for his peripheral edema, heart, hypertension, and skin conditions in June 2008, March 2011, January 2015, and March 2015.  On several occasions, the Veteran's former attorney asserted that the VA examinations were inadequate; however, he failed to provide any explanation as to why.  See Substantive Appeal (October 2009); Notice of Disagreement (October 2011).  Notwithstanding the attorney's bald assertion, the Board finds that the examinations are adequate in order to evaluate the Veteran's claims as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and appropriate examinations.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

As indicated previously, in October 2013, the Board remanded the case to provide the Veteran with VCAA notice regarding the criteria for establishing service connection on a secondary basis under 38 C.F.R. § 3.310, which was completed in May 2014; invite the Veteran to identify any pertinent treatment records relating to his claims, which was completed in May 2014; and conduct VA examinations to determine the current nature and etiology of his claimed peripheral edema, heart condition, hypertension, and skin disorder, which was completed in March 2015.  Therefore, the Board finds that the AOJ has substantially complied with the October 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Additionally, in October 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the October 2012 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony was solicited regarding the Veteran's in-service experiences, the type and onset of symptoms, and his contention that his conditions are due to in-service asbestos and/or herbicide exposure or a service-connected disorder.  Not only were the issues "explained . . . in terms of the scope of the claim[s] for benefits," but "the outstanding issues material to substantiating the claim[s]," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining identified medical records and to provide additional VA examinations.  As discussed above, such development has been completed.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In the instant case, the Veteran's service personnel records reflect service in the Republic of Vietnam during such era.  Therefore, he is presumed to have been exposed to herbicides coincident with such service.

If a Veteran was exposed to a herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Chloracne or other acneform disease consistent with chloracne and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease) are among those designated diseases.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Heart Disorder other than Cor Pulmonale

The Veteran seeks service connection for a heart disorder other than cor pulmonale, to include as due to asbestos and/or herbicide exposure and/or as secondary to a service-connected disability.

Service treatment records, to include enlistment and separation examinations, show no complaints, treatment, or diagnoses of a heart condition.

In 2010, private physicians diagnosed atrial fibrillation.  See, e.g., Private treatment record (July 29, 2010; August 26, 2010).

During a March 2011 VA heart examination, the Veteran reported chest pain for the last four to five years.  The examiner concluded that there was no evidence of ischemic heart disease, congestive heart failure, or coronary artery disease.

During a January 2015 VA heart examination, the Veteran reported that he periodically feels his heart skip.  The examiner noted that in 2010 a cardiologist diagnosed paroxysmal atrial fibrillation due to medication for COPD and discontinued the medication.  The examiner also noted that the Veteran was diagnosed with cor pulmonale in May 2010.  The examiner opined that it is as likely as not that atrial fibrillation is proximately due to the Veteran's service-connected COPD.

The Board accords great probative weight to the January 2015 VA examiner's opinion as he considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, there is no contrary medical opinion of record.

With respect to a current heart disability other than cor pulmonale, the Board finds that the evidence demonstrates current a diagnosis of paroxysmal atrial fibrillation.

The Board has also considered the Veteran's statements regarding a current diagnosis of congestive heart failure.  While the Veteran is competent to report a contemporaneous diagnosis of congestive heart failure, his report is not credible as it is inconsistent with the medical evidence of record.  To that end, none of the medical evidence shows a current diagnosis of congestive heart failure.  In fact, the relevant medical evidence affirmatively states that the Veteran has not had any past or present incidents of congestive heart failure.  See VA examinations (March 2011, January 2015); Private treatment records (October 23, 2010; March 14, 2014).  The Board finds that such affirmative evidence outweighs the Veteran's uncorroborated report of congestive heart failure.  Accordingly, the Board finds that the Veteran does not have a current diagnosis of congestive heart failure.

The Board finds, based on the January 2015 VA examiner's opinion, that the Veteran's current paroxysmal atrial fibrillation is proximately due to medication required for his service-connected COPD.  Accordingly, the Board finds that service connection for paroxysmal atrial fibrillation is warranted.

Hypertension

The Veteran seeks service connection for hypertension, which he contends is due to asbestos and/or herbicide exposure and/or as secondary to a service-connected disability.

Service treatment records, to include enlistment and separation examinations, show three blood pressure readings, none of which meet the criteria for hypertension.  See  38 C.F.R. § 4.104, Diagnostic Code 7101, Note.  Additionally, service treatment records show no complaints, treatment, or diagnoses of a heart condition.

Post-service treatment records show that the Veteran was initially diagnosed with hypertension in 1999.  Private treatment record (September 2, 1999).

In March 2015, a VA examiner opined that the Veteran's current hypertension is less likely as not related to service, to include exposure herbicide agents and asbestos, or a service-connected disability, to include COPD or asbestosis.  The examiner explained that the Veteran was not symptomatic or treated for hypertension during service.  The examiner further explained that the Veteran's initial diagnosis of hypertension in 1999 predated his diagnosis of asbestosis and asbestosis-related conditions.  The examiner also cited to medical literature explaining that, since the Veteran does not have ischemic heart disease, there is no medical evidence that his current hypertension is related to in-service herbicide exposure.

The Board accords great probative weight to the March 2015 VA examiner's opinion as the examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed as well as relevant medical literature.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, there is no contrary medical opinion of record.

The Board has also considered the Veteran's statements regarding an etiological connection between the current hypertension and service or a service-connected disability; however, as the Veteran has neither the requisite medical training nor expertise, he is not competent to render such an opinion on this medically-complex issue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the only competent evidence related to the nature and etiology of the Veteran's hypertension is the March 2015 VA medical opinion.

Accordingly, the Board does not find that there is a reasonable basis to conclude that the Veteran's hypertension is causally or etiologically related to any disease, injury, or incident during service; manifested within one year of service discharge; or is proximately due to or the result of a service-connected disability.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Peripheral Edema

The Veteran seeks service connection for peripheral edema (claimed as water retention), to include as due to asbestos and/or herbicide exposure and/or as secondary to a service-connected disability.

Service treatment records, to include enlistment and separation examinations, show no complaints, treatment, or diagnoses pertaining to an abnormality of the lower extremities condition.

In December 2001, the Veteran reported episodic redness and swelling of the lower extremities, which was diagnosed as episodic inflammatory arthropathy, suspect polyarticular gouty arthropathy.  See Private treatment record (December 31, 2001).

In his August 2007 service connection claim, the Veteran reported water retention in the bilateral lower extremities since January 1995.  In January 2008, the Veteran's wife reported that the Veteran has current edema in the bilateral lower extremities.

During the January 2015 VA examination, the Veteran reported swelling in the bilateral lower extremities with prolonged swelling since at least 2000.  The examiner noted the presence of trance peripheral edema and conducted echocardiogram and CT chest scan.  In March 2015, the examiner opined that the Veteran's peripheral edema is due to venous varicosities.  The examiner explained that, while the service-connected cor pulomale can cause swelling of the bilateral lower extremities in, the January 2015 echocardiogram and CT scan "did not in any way indicate any presence of cor pulmonale," which could cause the Veteran's swelling.  The examiner cited medical literature to support the proposition that the Veteran's bilateral lower extremities swelling is more characteristic of that due to varicose veins than cor pulmonale.  The examiner explained that the Veteran's peripheral edema is related to an abnormality of the vein itself, and thus, is not related to asbestosis or any cardio-pulmonary event.  The examiner also explained that the Veteran's peripheral edema is not related to herbicide exposure as there is no evidence of ischemic heart disease.  The examiner also noted that there is no lay or medical evidence of peripheral edema until many years after service.  Overall, the examiner concluded that the current peripheral edema is not related to service, to include exposure to herbicide and asbestos, or a service-connected disability.

The Board accords great probative weight to the VA examiner's March 2015 opinion as the examiner conducted a thorough examination, to include an echocardiogram and CT chest scan; considered all of the pertinent evidence of record, to include lay statements; and provided a complete rationale, relying on and citing to the records reviewed as well as relevant medical literature.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, there is no contrary medical opinion of record.

The Board finds that the Veteran and his wife are competent to report symptoms of swelling of the bilateral lower extremities, which are within the realm of their personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Board finds that the Veteran and his wife are not competent to identify the etiology of the underlying pathology causing the Veteran's reported symptoms.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau, supra.  Indeed, the question of the relationship between the Veteran's peripheral edema and his service-connected disabilities and in-service exposure to herbicide agents and asbestos is not a simple medical question.  Rather, it involves a medical subject concerning internal physical processes extending beyond an immediately observable cause-and-effect relationship.  It is not argued or shown that the Veteran or his wife are otherwise qualified through specialized education, training, or experience to offer an opinion regarding the etiology of his peripheral edema.  Therefore, their statements regarding the etiology of such disorder are entitled to no probative weight.  Accordingly, the only competent evidence related to the nature and etiology of the Veteran's hypertension is the March 2015 VA medical opinion.

The Board finds, based upon the VA examiner's aforementioned opinion, that the Veteran's peripheral edema is not related to service or a service-connected disability.  Instead, the competent medical evidence of record suggests that the Veteran's peripheral edema is related to varicose veins.  While the Veteran is competent to self-diagnose varicose veins, he does not contend and the evidence does not suggest that such had its onset in service.  Moreover, there is no competent evidence relating varicose veins, which were diagnosed after service, to service, to include in-service exposure to herbicide or asbestos, or a service-connected disability.

Accordingly, the Board does not find that there is a reasonable basis to conclude that the Veteran's peripheral edema is causally or etiologically related to any disease, injury, or incident during service or a service-connected disability.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for peripheral edema.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Skin Disorder

The Veteran seeks service connection for a skin disorder, to include as due to asbestos and/or herbicide exposure and/or as secondary to a service-connected disability.

Service treatment records show that in July 1970, the Veteran reported a neck rash, which was diagnosed as tinea versicolor.  On separation from service, clinical evaluation of his skin was normal and there were no complaints, treatment, or diagnoses of a skin condition.

In December 2001, the Veteran reported episodic redness and swelling of the extremities; however, the treatment provider noted the skin was normal.  See Private treatment record (December 31, 2001).

In the Veteran's August 2007 service connection claim, he reported that a non-specific skin disorder since service.

In January 2008, the Veteran's wife of 35 years, reported that the Veteran has had dry skin on his feet for as long as they have been married and that he now has dry, rough, thick, and cracked skin on his hands.

During the June 2008 VA examination, the Veteran reported spots on his feet and discoloration on his left leg.  He was unsure when these conditions began.  The examiner diagnosed dermatitis.  The examiner opined that the current dermatitis was not related to service, to include the July 1970 diagnosis of tinea versicolor.  The examiner explained that, but for the diagnosis of tinea versicolor in July 1970,  the record is absent evidence of tinea versicolor.  The examiner further explained that tinea versicolor does not cause or lead to the development of stasis dermatitis.

In April 2011, the Veteran reported a rash on his nose and eyebrows, which was diagnosed as dermatitis and treated with shampoo.  A June 2011 dermatology consultation report shows that the condition resolved.  See VA treatment record (April 4, 2011; June 27, 2011).

During the January 2015 VA examination, the Veteran reported a history of redness and increased pigment over the bilateral lower extremities since 2005.  In the March 2015 VA examination report, the examiner diagnosed dermatitis of the lower extremities, noting that it had been present since 2005.  The examiner explained that medical literature indicates this condition is secondary to peripheral edema.  The examiner further explained that peripheral edema is caused by mild venous varicosities of the lower extremities, and thus, unrelated to asbestos or herbicide exposure or a service-connected disability.  The examiner also diagnosed psoriasis involving the face, scalp, and elbows, noting that it had been present since 2011.  The examiner explained that there is no medical literature linking psoriasis to asbestos exposure.  The examiner noted that the Veteran does not have chloracne or an acneiform disease.  The examiner also noted that service treatment records do not show any skin disorders related to exposure to an herbicide agent or asbestos.  The examiner concluded that the Veteran's dermatitis and psoriasis are not related to service or a service-connected disorder.

Initially, the Board finds that the Veteran has current diagnoses of dermatitis and psoriasis.  Considering the record in light of pertinent legal authority, the Board finds that service connection for either skin condition is not warranted.

With regard to presumptive service connection for a disease associated with exposure to herbicide agents, the Board finds that, while the Veteran is presumed to have been exposed to herbicide during service in the Republic of Vietnam, he has not been diagnosed with a disease subject to such presumption.  38 C.F.R. § 3.309 (e).  To that end, the March 2015 VA examiner affirmatively stated that the Veteran does not have chloracne or an acneiform disease.  Specifically, the Veteran's diagnosed skin conditions, dermatitis and psoriasis, are not a disease recognized to be presumptively related to herbicide exposure.

The record also does not support an award of service connection on a direct basis. The only competent, and thus probative, opinions addressing the etiology of the Veteran's skin disorders weigh against the claim.  The Board finds the June 2008 medical opinion provided by the VA examiner to be highly probative regarding the relationship between the Veteran's current dermatitis and his military service, to include his in-service treatment for tinea versicolor.  The Board finds the March 2015 medical opinion provided by the VA examiner to be highly probative regarding the relationship between the Veteran's current dermatitis and psoriasis and his military service, to include his in-service exposure to asbestos and herbicides, and his service-connected disabilities.  The Board finds that such opinions considered all of the pertinent evidence of record, to include the lay statements as documented in the record; the Veteran's medical history and examinations; medical literature regarding dermatitis, psoriasis, and the effects of herbicide and asbestos exposure; and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the June 2008 and March 2015 VA opinions.  This is no contrary medical opinion of record.

The Board has further considered the lay statements of record.  In this regard, the Board finds that the Veteran and his wife are competent to report symptoms of a skin disorder since service, to include dryness, cracking, discoloration and itchiness, which are within the realm of their personal experience.  38 C.F.R. § 3.159; see Layno, supra.  However, the Board finds that the Veteran and his wife are not competent to identify the etiology of the underlying pathology causing his symptoms.  See Woehlaert, supra; Jandreau, supra.  Indeed, the question of the relationship between the Veteran's skin disorders and his service-connected disabilities and in-service tinea versicolor and exposure to herbicides and asbestos is not a simple medical question.  Rather, it involves a medical subject concerning multiple internal physical processes extending beyond an immediately observable cause-and-effect relationship.  It is not argued or shown that the Veteran or his wife are otherwise qualified through specialized education, training, or experience to offer an opinion regarding the etiology of his skin disorders.  Therefore, their statements regarding the etiology of such disorders are entitled to no probative weight.

Overall, the Board finds that the medical opinions that the Veteran's current skin disorders are not related to service or a service-connected disability are more probative than the lay reports of skin symptoms since service.  Accordingly, the Board does not find that there is a reasonable basis to conclude that the Veteran's skin disorders are causally or etiologically related to any disease, injury, or incident during service.  Additionally, there is no reasonable basis to conclude that skin disorders are proximately due to or the result of a service-connected disability.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for paroxysmal atrial fibrillation is granted.

Service connection for a hypertension is denied.

Service connection for peripheral edema is denied.

Service connection for a skin disorder is denied.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


